--------------------------------------------------------------------------------

Exhibit 10.4

 
COMMON STOCK PURCHASE AGREEMENT
 
THIS COMMON STOCK PURCHASE AGREEMENT (the "Agreement") made this ____day of
January, 2012 by and between each of the persons listed on Exhibit A
(collectively, the "Sellers"), on the one hand, and Keith J. McKenzie (the
"Purchaser"), on the other hand, setting forth the terms and conditions upon
which the Sellers will sell to Purchaser an aggregate of 25,310,000 shares (the
"Shares") of the common stock, par value US$.001 per share (the "Common Stock"),
of Santos Resources Corp. (the "Company"), personally owned by Sellers. The
Sellers and the Purchaser may be referred to herein singularly as a "Party" and
 
WITNESSETH:
 
WHEREAS,  for  the  purchase  price  provided for herein and subject to the
terms,  provisions and conditions set forth herein, Purchaser desires to acquire
from Sellers full right, title and interest in and to an aggregate of 25,310,000
Shares,  free  and  clear of any security interest, lien, mortgage, encumbrance,
claim,  or  limitation  or  restriction  on  the transfer thereof (collectively,
"Encumbrances");  and
 
 WHEREAS,  for  the  purchase  price  provided for herein and subject to the
terms,  provisions  and  conditions set forth herein, Sellers desires to sell to
Purchaser  full  right,  title and interest in and to an aggregate of 25,310,000
Shares;
 
AGREEMENT:
 
 NOW,  THEREFORE,  in  consideration  of  the  mutual  promises,  covenants,
agreements,  representations  and warranties set forth hereinafter, the purchase
price  contained herein, and other good and valuable consideration (the receipt,
adequacy  and sufficiency of which each Seller and Purchaser hereby acknowledge)
and  subject  to  the  terms,  provisions and conditions hereof, each Seller and
Purchaser  hereby  agree  as  follows:
 
ARTICLE I
SALE OF SECURITIES
 
1.01     Initial  Sale  and Purchase.  Subject to the terms, provisions and
conditions  set forth herein, each Seller sold on the date hereof, and Purchaser
purchased and received from each Seller on the date hereof, the number of Shares
set  forth  to  the  right  of  such  Seller's  name  on  Exhibit  A  hereto, in
consideration  of a per-share purchase price of US$0.0001, free and clear of any
and  all  Encumbrances.  Each Seller hereby acknowledges receipt of the purchase
price  to  which  he,  she  or it is entitled, and Purchaser hereby acknowledges
receipt  of stock certificates representing the numbers of Shares being sold and
bought,  properly  endorsed or accompanied by duly executed stock powers in good
form  and  signature  authenticated  sufficiently so that the Company's transfer
agent  will  register  the  transfer  thereof.
 
1.02     Subsequent  Sales  and  Purchases.
 
 (a)      Each  Seller  hereby  agrees  to sell to Purchaser at a Closing (as
defined  herein),  and Purchaser hereby agrees to purchase from each Seller at a
Closing,  the  number  of Shares set forth to the right of such Seller's name on
Exhibit  B  hereto, in consideration of a per-share purchase price of US$0.0001,
free  and  clear  of  any  and  all  Encumbrances.
 
 
Page 1

--------------------------------------------------------------------------------

 
 
(b)       After the date hereof and until a Closing has occurred with respect
to  all  shares  listed in Exhibit B hereto, each Seller and Purchaser shall use
all  reasonable  best  efforts  to  cause all conditions to Closing set forth in
subsections  (c) and (d) immediately below within their power to be satisfied on
or  prior  to  the 60th day after the day of this Agreement (the "Latest Closing
Date")  with respect to all shares listed in Exhibit B hereto.  Notwithstanding,
if  a  Closing  has  not occurred with respect to all shares listed in Exhibit B
hereto  on  or before the Latest Closing Date, the parties shall continue to use
their  reasonable  best  efforts  to  effect  such a Closing as soon as possible
thereafter.
 
(c)       The obligations of Purchaser at a Closing are subject, at Purchaser's
election, to the satisfaction on or prior to Closing of each of the conditions
set forth below.
 

 
(i) 
Each  of  the representations and warranties of each Seller contained in this 
Agreement  shall be true and correct in all material respects at and as of the 
Closing  as  if each such representation and warranty was made at and as of the 
Closing  (except  for  representations  and warranties that speak as of a
specific  date or  time, which need only be true and correct as of such date or
time),  each Seller shall have performed in all material respects all agreements
and covenants required by this Agreement to be performed by such Seller prior to
or  at  the  Closing, and at the Closing there shall be delivered to Purchaser
customary  bring-down certificates (each dated as of the Closing, signed by each
Seller)  to  the foregoing effects; and

 

 
(ii) 
No  suit or other proceeding by any third party shall be pending before any 
court  or  governmental agency  seeking to  restrain, prohibit or declare
illegal,  or  seeking substantial damages from Purchaser in connection with, the
transactions  contemplated  by  this  Agreement;  and

 

 
(iii) 
All third party and other consents required for the transfer of shares in 
accordance  with  this  Agreement shall  have  been  obtained;  and

 

 
(iv) 
Sellers  shall  have  delivered  to  Purchaser,  or  cause to have been
delivered to Purchaser, the other items required to be delivered to Purchaser in
accordance  with of  Section  1.02(f)  hereof.

 
(d)       The obligations of each Seller at a Closing are subject, at the
election of such Seller, to the satisfaction on or prior to Closing of each of
the conditions set forth below.
 

 
(i) 
Each  of  the  representations  and warranties of Purchaser contained in this 
Agreement  shall be true and correct in all material respects at and as of the 
Closing  as  if each such representation and warranty was made at and as of the 
Closing  (except  for  representations  and warranties that speak as of a
specific  date  or time, which need only be true and correct as of such date or
time),  Purchaser shall  have performed in all material respects all agreements
and  covenants  required  by this Agreement to be performed by it prior to or at
the  Closing,  and  at the Closing there shall be delivered to Seller customary
bring-down  certificates  (each dated as of the Closing, signed by Purchaser) to
the  foregoing  effect;  and

 
 
Page 2

--------------------------------------------------------------------------------

 
 

 
(ii) 
No  suit or other proceeding by any third party shall be pending before any 
court  or  governmental  agency seeking to  restrain, prohibit or declare
illegal,  or seeking substantial damages from any Seller in connection with, the
transactions  contemplated  by  this  Agreement;  and

 

 
(iii) 
Purchaser  shall  have  delivered  to  Seller,  or cause to have been delivered 
to Seller, the items required to be delivered to Seller in accordance with  of 
Section 1.02(g) hereof.

 
(e)       Subject to subsections (c) and (d) immediately above, a Closing (the
"Closing") of the sale and purchase of the stock pursuant to this Section shall
occur at the offices of Purchaser (or such other place or in such other manner
as the related Seller and Purchaser shall agree upon in writing), at such time
and on such date as the related Seller and Purchaser may agree, as soon as
practicable after a Seller has obtained a stock certificate representing any
shares listed in Exhibit B hereto and the conditions set forth in subsections
(c) and (d) immediately above have been satisfied or waived. In view of the
preceding provision, a number of Closings may occur pursuant to this subsection
(e). All transactions contemplated at a Closing shall be deemed to be effective
as of midnight on the day preceding the date of Closing.
 
(f)        At  a  Closing,  the  Sellers  shall  deliver:
 
(i)      All stock certificates representing all shares being sold and
purchased, properly  endorsed or accompanied by duly executed stock powers in
good form and signature  authenticated sufficiently so that the Company's
transfer agent will register  the  transfer thereof;  and
 
(ii)      A  certificate of each Seller (dated as of the Closing) certifying
that each  of the representations and warranties of each related Seller
contained in this  Agreement  is  true  and correct in all material respects at
and as of the Closing  as  if each such representation and warranty was made at
and as of the Closing (except  for representations and warranties that speak as
of a specific date  or  time, which need only be true and correct as of= such
date or time) and that  each  related Seller has performed in all material
respects all agreements and  covenants required by this Agreement to be
performed by them prior to or at the  Closing; and
 
(iii)     Copies  of all required third party consents to the sale of the shares
that  are  required  and  have  been  obtained.
 
(g)     At  a  Closing,  Purchaser  shall  deliver:
 
(i)     The  purchase  price  for  the  shares  being  bought  and sold;  and
 
(ii)    Certificates of appropriate authorized officers of Purchaser (dated as
of  the  Closing)  certifying that each of the representations and warranties of
Purchaser  contained  in  this Agreement  is  true  and correct in all material
respects  at  and as of the Closing as if each such representation and warranty
was  made  at  and  as of the Closing (except for representations and warranties
that speak as of a specific date or time, which need only be true and correct as
of  such date or time) and that Purchaser has performed in all material respects
all  agreements and covenants required by this Agreement to be performed by them
prior to  or  at  the  Closing.
 
 
Page 3

--------------------------------------------------------------------------------

 
 
ARTICLE II
REPRESENTATIONS AND WARRANTIES OF SELLERS
 
A.     REPRESENTATIONS AND WARRANTIES OF ALL SELLERS
 
Each  Seller  hereby  represents,  warrants  and  agrees, severally and not
jointly,  to  and  with  Purchaser  as  follows:
 
2.01     Capacity to Enter into Agreement. Such Seller has full right, power and
authority to execute and deliver this Agreement and all other agreements,
documents and instruments to be executed in connection herewith and perform such
Seller's obligations hereunder and thereunder. When this Agreement and all other
agreements, documents and instruments to be executed by such Seller in
connection herewith are executed by such Seller and delivered to Purchaser, this
Agreement and such other agreements, documents and instruments will constitute
the valid and binding agreements of such Seller enforceable against such Seller
in accordance with their respective terms, except as such enforceability may be
limited by or subject to (a) any bankruptcy, insolvency, reorganization,
moratorium or other similar laws relating to creditors' rights generally and (b)
general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
2.02    Conflicts. The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not (a) violate, conflict with or result in
the breach or termination of, or otherwise give any other contracting party the
right to terminate, or constitute a default (by way of substitution, novation or
otherwise) under the terms of, any contract to which the Company or such Seller
is a party or by which the Company or such Seller is bound or by which any of
the assets of the Company or such Seller is bound or affected, (b) violate any
judgment against, or binding upon, the Company or such Seller or upon the assets
of the Company or such Seller, (c) result in the creation of any lien, charge or
encumbrance upon any assets of the Company or such Seller pursuant to the terms
of any such contract, or (d) violate any provision in the charter documents,
bylaws or any other agreement affecting the governance and control of the
Company.
 
2.03     Ownership of Stock. None of the outstanding shares of Common Stock
owned by such Seller is subject to any voting trust, voting agreement, or other
agreement or understanding with respect to the voting thereof, nor is any proxy
in existence with respect to any such shares. The delivery of all stock
certificates representing the Shares being sold and purchased pursuant hereto by
such Seller, properly endorsed or accompanied by duly executed stock powers in
good form, will vest in Purchaser full right, title and interest in and to such
Shares, free and clear of any Encumbrance of any nature whatsoever.
 
2.04     Consents. No consent, approval or authorization of, or declaration,
filing or registration with, any governmental or regulatory authority or any
court or other tribunal, and no consent or waiver of any party to any material
contract to which such Seller or the Company is a party or is bound is required
to be obtained by such Seller or the Company in connection with the execution,
delivery and performance of this Agreement by such Seller or the Company, such
that the failure to obtain or make any such consent, approval, authorization,
declaration, filing or registration would materially adversely affect the
consummation of the transactions contemplated by this Agreement.
 
B.     REPRESENTATIONS AND WARRANTIES OF A CERTAIN SELLER
 
Richard  Bruce  Pierce  (referred  to  hereinafter  as the "Inside Seller")
hereby  repre-sents, warrant and agree to and with Purchaser that (except as has
been  disclosed  in  a  separate  written  document  signed  by  Purchaser):
 
 
Page 4

--------------------------------------------------------------------------------

 
 
2.05     Organization and Standing of the Company. The Company is a corporation
duly organized, validly existing, and in good standing under the laws of the
state of Nevada. The Company has full requisite corporate power and authority to
carry on its business as it is now being con-ducted, and to own, oper-ate, and
lease the properties now owned, operated, or leased by it. The Company is duly
authorized and qualified to carry on its business in the manner as now conducted
in each state in which authorization and qualification is required. The Company
has made available to Purchaser true, correct and complete copies of the
contents of its minute book, which are accurate in all respects and set forth
fully and fairly all of the Company's transactions.
 
2.06     Capitalization of the Company. The authorized capital stock of the
Company consists of 75.0 million shares Common Stock, 32,076,500 of which were
issued and outstanding. The shares of Common Stock issued and outstanding are
duly and validly authorized and issued and are fully paid and non-assessable,
and were not issued in violation of the pre-emptive rights of any current or
former stockholder. No option, warrant, call, subscription, convertible
security, or commitment of any kind obligating the Company to issue any Common
Stock exists. There is not any compensation plan applicable to any of the
officers, directors, or employees of the Company under which compensation
accrued or payable is determined, in whole or in part, by refer-ence to Common
Stock. There are no agreements or commitments obligating the Company to
repurchase or otherwise acquire any Common Stock.
 
2.07     Subsidiaries  and Other Ventures.  The Company has no subsidiaries
or  affiliated  corporations, and owns no capital stock, bond, or other security
of, or has any equity or propri-etary interest in, any corporation, partnership,
joint  venture,  trust,  or  unincorporated  association.
 
2.08     SEC Filings and Related Matters. The Company has filed all forms,
reports, statements and other documents required to be filed with the U.S.
Securities and Exchange Commission (the "SEC"), including, without limitation,
(a) all Annual Reports on Form 10-K, (b) all Quarterly Reports on Form 10-Q, (c)
all proxy statements relating to meetings of shareholders (whether annual or
special), (d) all Reports on Form 8-K, (e) all other reports, documents, notices
and/or registration statements required to be filed with the SEC, and (f) all
amendments and supplements to all such reports, documents, notices or
registration statements required to be filed with the SEC (all such filings
being referred to hereinafter as the "SEC Reports"). All of the SEC Reports were
prepared in all material respects in accordance with the requirements of the
Securities Act of 1933 as amended (the "1933 Act") and the Securities Exchange
Act of 1934 as amended, and the rules and regulations of the SEC thereunder
applicable to such SEC Reports, and did not at the time they were filed and as
of the date hereof, and, with respect to registration statements as of their
effective dates, contain any untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary in order to
make the statements therein, in the light of the circumstances under which they
were made, not misleading. The financial statements contained in the Company's
Annual Report on Form 10-K for the fiscal year ended February 28, 2011 and the
Company's Quarterly Reports on Form 10-Q for the six months ended August 31,
2011 (collectively, the "Financial Statements") fully and fairly set forth the
financial position of the Company as of the dates thereof and the results of
operations for the periods indicated and have been prepared in accord-ance with
account-ing principles applied on a consistent basis. There is no basis for the
assertion of any liabilities or obligations, either accrued, absolute,
contingent, or otherwise, which might adversely affect the Company, or the
value, use, operation or enjoyment of the assets of the Company and which is not
expressly set forth on the balance sheet of the Company as of August 31, 2011
contained in the Quarterly Reports on Form 10-Q for the six months ended as of
such date (the "Balance Sheet").
 
 
Page 5

--------------------------------------------------------------------------------

 
 
The Company maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management's general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles, consistently applied
("GAAP"), to maintain asset accountability and to provide reasonable assurance
regarding the reliability of financial reporting, (iii) access to assets is
permitted only in accordance with management's general or specific
authorization, (iv) the recorded accountability for assets is compared with the
existing assets at reasonable intervals and appropriate actions are taken with
respect to any differences and (v) accounts, notes and other receivables and
inventory are recorded accurately, and proper and adequate procedures are
implement to collect such accounts, notes and receivables on a timely basis.
There are no significant deficiencies or material weaknesses in the design or
operation of internal controls over financial reporting that are reasonably
likely to adversely affect the Company's ability to record, process, summarize
and report financial information.
 
Neither the Company, nor any officer or employee (including any employee
director) of the Company, and, to the knowledge of the Inside Seller, no
non-employee director, auditor, accountant, attorney or representative of the
Company has received or otherwise had or obtained knowledge of (i) any written
complaint, allegation, assertion or claim regarding the accounting or auditing
practices, procedures, methodologies, or methods of the Company or its internal
accounting controls, including any complaint, allegation, assertion or claim
that the Company has engaged in questionable accounting or auditing practices,
or (ii) any fraud, whether or not material, that involves management or other
employees of the Company who have a significant role in the Company's internal
controls.


No  attorney  representing  the  Company,  whether  or  not employed by the
Company,  has  reported  evidence  of  a violation of securities laws, breach of
fiduciary  duty  or  similar  violation  by  the Company or any of its officers,
directors,  employees  or  agents.
 
2.09     Absence  of  Certain  Changes  and  Events.  Since the date of the
Balance  Sheet,  there  has  not  been:
 
(a) Financial Change. Any adverse change in the financial condition, operations,
business prospects, employee relations, customer relations, assets, liabilities
(ac-crued, absolute, contingent, or otherwise) or income of the Company, or the
busi-ness of the Company, from that shown on the Financial Statements;
 
(b) Dividends, Etc. Any declaration, setting aside, or payment of any dividend
or other distribution in respect of the capital stock of the Company, or any
direct or indirect redemp-tion, purchase, or any other acquisition of any such
stock;
 
(c) Incurrence of Debt. Any borrowing of, or agree-ment to borrow any funds or
any debt, obligation, or liability (absolute or contingent) incurred by the
Company (whether or not presently outstanding) except current liabilities
incurred, and obligations under agree-ments entered into in the ordinary course
of business;
 
 (d)   Creation of Liens. Any mortgage, pledge, lien, security interest, charge,
claim or other encumbrance created on or in any of the Company's properties or
assets, except liens for current taxes not yet due and payable;
 
 (e)   Assets. Any sale, assignment, or transfer of the Company's assets, except
in the ordinary course of business, any cancellation of any debts or claims owed
to the Company, any capital expenditures or commitments therefor, any damage,
destruction or casualty loss (whether or not covered by insurance), or any
charitable contributions or pledges;
 
(f)    Material Contracts. Any amendment or termin-ation of any contract,
agreement, license, or arrangement to which the Company is or was a party or to
which any prop-erties or assets of the Company are or were subject, which
amendment or termination has had, or may be reasonably expected to have, an
adverse effect on the financial condition, properties, assets, liabi-lities
(accrued, absolute, contingent, or otherwise), or income of the Company, or the
busi-ness of the Company; or
 
 
Page 6

--------------------------------------------------------------------------------

 
 
(g) Other Material Changes. Any other material transaction by the Company
outside the ordinary course of busi-ness or any other event or condition
pertain-ing to, and adversely affecting the opera-tions, assets, liabilities
(accrued, absolute, contingent, or otherwise) or income of the Company, or the
busi-ness of the Company.
 
 2.10   Assets and Business. The Company has no title to any properties,
interests in pro-perties, or assets, real and per-sonal other than as reflected
in the Balance Sheet. The Company has conducted no business in any form since
December 16, 2010.
 
 2.11   Contracts. The Company is not a party to any written or oral lease,
contract, agreement, arrangement or commitment, whether or not made in the
ordinary course of business.
 
 2.12   Employees. The Company has employed no person as an employee since
incorporation. The Company does not presently maintain or contribute to, or ever
has maintained or contributed to, any "employee benefit plan," as such term is
defined in the Employee Retirement Income Security Act of 1974, as amended, and
the Company does not presently maintain or contribute to, or ever has maintained
or contributed to, any "multi-employer plan," as defined in such act.
 
 2.13   Litigation. There is no pending, or, to the knowledge of each Inside
Seller, threatened suit, action, or legal, administrative, arbitration, or other
proceeding or govern-mental investigation to which the Company is a party or
which adversely affects or might adversely affect the Company. The Company is
not in default with respect to any judgment, order, writ, injunc-tion, decree,
or award applic-able to it of any court or other govern-mental instru-mental-ity
or arbitrator. There is no action, suit, proceeding, or claim pending or, to the
knowledge of each Inside Seller, threatened against the Company by persons not a
party to this Agreement wherein an unfavorable decision, ruling, or finding
would render unlawful or otherwise adversely affect the consummation of the
transactions contemplated by this Agreement.
 
 2.14   Compliance with Law. To the best of the Inside Seller's knowledge after
consulting with the Company's legal counsel, the Company is not in violation of,
or in default with respect to, or in alleged violation of or alleged default
with respect to, any applicable law, rule, regulation, permit, or any writ or
decree of any court or any governmental commission, board, bureau, agency, or
instru-menta-lity, including without limitation, any laws, ordinances, rules,
regulations, permits, or orders relating to the business of the Company, or the
business opera-tions and practices, health and safety, and employment practices
of the Company. The Company is not delinquent with respect to any report
required to be filed with any govern-mental commission, board, bureau, agency,
or instrumental-ity, or with any trade association or certifica-tion
organi-zation that has in the past certified or endorsed the business of the
Company. The Com-pany is not delin-quent with respect to any reports required by
private covenants or agree-ments to which it is a party.
 
 2.15   Taxes. All taxes owed to any federal, state or other taxing authority
have been timely paid. No extension of time or waiver of any statute of
limitations with respect to federal, state, or other political subdivision
income or other tax for any period, is currently in effect. The Company has not
received any notice of deficiency or assessment issued or pro-posed deficiency
or assessment by the Internal Revenue Service or any other taxing authority.
There is no pending audit or inquiry of the Company.
 
 
Page 7

--------------------------------------------------------------------------------

 
 
 2.16   Finder's Fees. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Sellers, and its
counsel directly with Purchaser and its counsel, without the interven-tion of
any other person as the result of any act of any of them, and as far as is known
to any Inside Seller, without the interven-tion of any other person in such
manner as to give rise to any valid claim against any of the Parties for a
brokerage commission, finder's fee, or any similar payment.
 
 2.17   Transactions with Affiliated Parties. There are no transactions
currently engaged in between the Company and any party affiliated with the
Company (other than transactions inherent in the normal capacities of
stockholders, officers, directors, or employees). Except for the ownership of
non-controlling interests in securities of corporations the shares of which are
publicly traded, no party affiliated with the Company has any investment or
ownership interest, directly, indirectly, or beneficially, in any competitor or
potential competitor, major supplier, or customer of the Company.
 
 2.18   Untrue Statements. This Agreement, the schedules and exhibits hereto,
and all other documents and information furnished by any the Company or its or
his representatives pursuant hereto or in connection herewith do not include any
untrue statement of a material fact or omit to state any material fact necessary
to make the statements made herein and therein not misleading or otherwise.
 
ARTICLE III
REPRESENTATIONS AND WARRANTIES OF PURCHASER
 
 Purchaser hereby represents, warrants, and agrees to and with Sellers, that:
 
 3.01   Capacity to Enter into Agreement. Purchaser has full right, power and
authority to execute and deliver this Agreement and all other agreements,
documents and instruments to be executed in connection herewith and perform his
obligations hereunder and thereunder. When this Agreement and all other
agreements, documents and instruments to be executed by Purchaser in connection
herewith are executed by Purchaser and delivered to Sellers, this Agreement and
such other agreements, documents and instruments will constitute the valid and
binding agreements of Purchaser or enforceable against Purchaser in accordance
with their respective terms, except as such enforceability may be limited by or
subject to (a) any bankruptcy, insolvency, reorganization, moratorium or other
similar laws relating to creditors' rights generally and (b) general principles
of equity (regardless of whether such enforceability is considered in a
proceeding in equity or at law).
 
 3.02   Conflicts. The execution, delivery, and consummation of the transactions
contemplated by this Agreement will not (a) violate, conflict with or result in
the breach or termination of, or otherwise give any other contracting party the
right to terminate, or constitute a default (by way of substitution, novation or
otherwise) under the terms of, any contract to which Purchaser is a party or by
which Purchaser is bound or by which any of the assets of Purchaser is bound or
affected, (b) violate any judgment against, or binding upon, Purchaser or upon
the assets of Purchaser, or (c) result in the creation of any lien, charge or
encumbrance upon any assets of Purchaser pursuant to the terms of any such
contract.
 
 3.03   Consents. No consent, approval or authorization of, or declaration,
filing or registration with, any governmental or regulatory authority or any
court or other tribunal, and no consent or waiver of any party to any material
contract to which Purchaser is a party or is bound is required to be obtained by
Purchaser in connection with the execution, delivery and performance of this
Agreement by Purchaser, such that the failure to obtain or make any such
consent, approval, authorization, declaration, filing or registration would
materially adversely affect the consummation of the transactions contemplated by
this Agreement.
 
 
Page 8

--------------------------------------------------------------------------------

 
 
 3.04   Litigation. Purchaser has not been served with any now pending suit,
action, or legal, administrative, arbitration, or other proceeding or
governmental investigation in which an unfavorable decision, ruling, or finding
would render unlawful or otherwise materially adversely affect the consummation
of the transactions contemplated by this Agreement, and to Purchaser's best
knowledge, no such suit, action, or legal, administrative, arbitration, or other
proceeding or governmental investigation has been instituted or is threatened.
 
 3.05    Finder's Fees. All negotiations relative to this Agreement and the
transactions contemplated hereby have been carried on by Sellers, and their
counsel directly with Purchaser and his counsel, without the interven-tion of
any other person as the result of any act of any of them, and as far as is known
to Purchaser, without the interven-tion of any other person in such manner as to
give rise to any valid claim against any of the Parties for a brokerage
commission, finder's fee, or any similar payment.
 
 3.06   Securities Representations. Purchaser hereby represents and warrants to
Sellers that he believes that he is familiar with the business and financial
condition, properties, operations and prospects of the Company, has been given
full access to all material information concerning the condition, properties,
operations and prospects of the Company, and he has had an oppor-tunity to ask
such questions of, and to receive such infor-mation from, the Company as he has
desired and to obtain any additional information necessary to verify the
accuracy of the information and data received; he has such knowledge, skill and
experience in business, financial and investment matters so that he is capable
of evaluating the merits and risks of an acquisition of his Common Stock; he has
reviewed his financial condition and commit-ments and that, based on such
review, he is satisfied that he (a) has adequate means of providing for
contingencies, (b) has no present or contemplated future need to dispose of all
or any of his Common Stock to satisfy existing or contemplated under-takings,
needs or indebtedness, (c) is capable of bearing the economic risk of the
ownership of his Common Stock to be issued to him for the indefinite future, and
(d) has assets or sources of income which, taken together, are more than
sufficient so that he could bear the loss of the entire value of his Common
Stock being issued to him; he is acquir-ing his Common Stock solely for his own
beneficial account, for investment purposes, and not with a view to, or for
resale in connection with, any distribution of his Common Stock.
 
 3.08   Restricted Stock. Purchaser hereby acknowledges and agrees that the
Common Stock has not been registered under the Securities Act of 1933 or any
state securi-ties laws and therefore the Common Stock is "re-stricted" under
such laws, and that Purchaser has not offered or sold any portion of the Common
Stock and has no present intention of reselling or other-wise disposing of any
portion of the Common Stock either cur-rently or after the passage of a fixed or
deter-minable period of time or upon the occurrence or non-occurrence of any
predeter-mined event or circumstance, except pursuant to the registration of the
same or an exemption from registration. Purchaser further acknowledges and
agrees that his Common Stock, after Closing, will bear a legend substantially as
follows:
 
"The securities represented hereby have not been registered under the U. S.
Securities Act of 1933, as amended, or other applicable securities laws. These
securities have been acquired for investment and not with a view to distribution
or resale and may not be offered, sold, pledged or otherwise transferred except
(i) in accordance with Regulation S (Rule 901 through Rule 905, and preliminary
notes), promulgated under the Securities Act of 1933, as amended; (ii) pursuant
to registration under the Securities Act of 1933, as amended; or (iii) pursuant
to an available exemption from registration. Hedging transactions involving
these securities may not be conducted unless in compliance with the Securities
Act of 1933, as amended."
 
 
Page 9

--------------------------------------------------------------------------------

 
 
ARTICLE IV
ADDITIONAL AGREEMENTS
 
4.01      Further Assurances. Following the date hereof, each Seller shall
execute and deliver such other documents, and take such other actions, as may be
reasonably requested by Purchaser to complete the transactions contemplated by
this Agreement and to perfect in Purchaser title to the Shares to be sold to
Purchaser pursuant to ARTICLE I hereof.
 
4.02A   Deliveries to Purchaser. In connection with the sale andpurchase of
Shares pursuant to Section 1.01 hereof, the Sellers caused to bedelivered to
Purchaser the following items:
 

 
(a)
A written consent of the sole director (in form satisfactory to Purchaser)
expanding the Company's Board of Directors to two members, and electing a
Purchaser nominee to fill the resulting newly created vacancy on such Board, and
electing such slate of Company officers as Purchaser's nominee shall nominate;
and

 

 
(b)
The Company's minute book, and all records and documents relating to the
Company, wherever located, including, but not limited to, all books, records,
supplier and customer lists and files, government filings, tax returns, consent
decrees, orders, correspondence, financial information and records, electronic
files containing any financial information and records, and other documents used
in or associated with the Company; and

 

 
(c)
All EDGAR codes necessary for the Company to make electronic filings with the
SEC; and


 
(d)
A current list of the Company's stockholders certified by the Company's stock
transfer agent.

 
4.02B   Deliveries to Sellers. In connection with the sale and purchase of
Shares pursuant to Section 1.01 hereof, the Purchaser caused to be delivered to
the Sellers a copy of the executed Assignment Agreement, with respect to the
matters described under Section 4.05.
 
4.03      Continuation as a Director. Richard Pierce agrees to continue to serve
as a director of the Company until the Company is able to comply with Section
14(f) of and Rule 14f-1 under the Securities Exchange Act of 1934 in connection
with the re-composition of the Company's Board of Directors. Purchaser agrees to
use his best reasonable efforts to comply with the preceding Section and Rule as
soon as possible after the date hereof, consistent with other corporate
objectives, such as changing the Company's corporate name. Mr.Pierce agrees to
resign from the Company's Board of Directors after the completion of such
compliance;
 
4.04      Waiver of Claims and Release. Each Seller, on his own behalf and on
behalf of each of his affiliates, hereby waives in all respects any and all
claims or rights any such person may have in any capacity, including by not
limited to, as a director, officer, employee, consultant, stockholder or agent,
against the Company that now exist or which arose or could arise from any
circumstances now existing or which existed at any time prior to the date hereof
and hereby grants a full and complete release of the Company from same and all
liabilities and obligations relating thereto; provided however, that such waiver
and release shall not apply to any rights which such person may be entitled
tounder the specific terms of this Agreement.
 
 
Page 10

--------------------------------------------------------------------------------

 
 
 4.05     Simultaneous Closing. Occurring simultaneously with the sale and
purchase of the Shares and as a condition thereto, Keith D. Spickelmier is
assigning to the Company all of his rights (the "Rights") under that certain
legal document between him and Liberty Petroleum Corporation ("Liberty"),whereby
Liberty granted to Mr. Spickelmier an exclusive right until November 28,2011
(which can be extended for another 60 days upon the payment of an additional
US$100,000 deposit) to negotiate an option to acquire (with Liberty retaining a
7.0% overriding royalty interest) the PEL 512 prospect involving584,651 gross
acres in the "heart" of the Cooper Basin oil fairway in South Australia. Unless
the assignment of the Rights by Spickelmier to the Company occurs on or before
the first Closing, the Sellers will not have to perform any of their obligations
under this Agreement.
 
4.06     Outstanding Company Debt. Occurring simultaneously with the sale and
purchase of the Shares and as a condition thereto, all accounts payables and
shareholder loans of the Company effective December 21, 2011 shall be settled in
exchange for Shares as described in Exhibit C, and the Company shall obtain
releases in forms satisfactory to Purchaser. Exhibit C provides schedule of the
consequences of these actions.
 
4.07      Publicity. The Parties shall jointly prepare any press release or
other public announcement relating to this Agreement, except that the foregoing
shall not prevent any Party or any affiliate thereof from issuing any press
release required by applicable law.
 
ARTICLE V
SURVIVAL AND INDEMNITY
 
5.01      Survival of Representations and Warranties. All of there presentations
and warranties made by the Parties in this Agreement or pursuant hereto, shall
be continuing and shall survive the closing hereof and the consummation of the
transactions contemplated hereby, notwithstanding any investigation at any time
made by or on behalf of any Party. 5.02 Indemnification by Sellers.
 
(a)        Each Seller shall, severally and not jointly, protect, indemnify and
hold harmless Purchaser, and Purchaser's directors, officers, employees, agents,
affiliates, successors and assigns, from any and all demands, claims, actions,
causes of actions, lawsuits, proceedings, judgments, losses, damages, injuries,
liabilities, obligations, expenses and costs (including costs of litigation and
attorneys' fees), relating to, resulting from, or arising out of any breach of
any agreement, representation or warranty made by him in Sections2.01 through
2.04 (inclusive) of this Agreement.
 
(b)        Inside Seller shall indemnify and hold harmless Purchaser, and
Purchaser's directors, officers, employees, agents, affiliates, successors and
assigns, from any and all demands, claims, actions, causes of actions, lawsuits,
proceedings, judgments, losses, damages, injuries, liabilities, obligations,
expenses and costs (including costs of litigation and attorneys' fees), relating
to, resulting from, or arising out of any breach of any agreement,
representation or warranty made by them in Sections 2.05 through 2.18(inclusive)
of this Agreement.
 
5.03     Indemnification by Purchaser. Purchaser shall protect, indemnify and
hold harmless each Seller, and each Seller's legal representatives, heirs,
beneficiaries, successors and assigns, from any and all demands, claims,
actions, causes of actions, lawsuits, proceedings, judgments, losses, damages,
injuries, liabilities, obligations, expenses and costs (including costs of
litigation and attorneys' fees), relating to, resulting from, or arising out of
any breach of any agreement, representation or warranty made by him in this
Agreement.
 
 
Page 11

--------------------------------------------------------------------------------

 


ARTICLE VI
MISCELLANEOUS
 
6.01      Captions and Headings. The article and paragraph headings throughout
this Agreement are for convenience and reference only, and shall in no way be
deemed to define, limit, or add to the meaning of any provision of this
Agreement.
 
6.02      No Oral Change. This Agreement and any provision hereof, may notbe
waived, changed, modified, or discharged, orally, but only by an agreement in
writing signed by the Party against whom enforcement of any waiver, change,
modification, or discharge is sought.
 
6.03      Non Waiver. Except as otherwise expressly provided herein, nowaiver of
any covenant, condition, or provision of this Agreement shall bedeemed to have
been made unless expressly in writing and signed by the Partyagainst whom such
waiver is charged; and (i) the failure of any Party to insistin any one or more
cases upon the performance of any of the provisions,covenants, or conditions of
this Agreement or to exercise any option hereincontained shall not be construed
as a waiver or relinquishment for the future ofany such provisions, covenants,
or conditions, (ii) the acceptance ofperformance of anything required by this
Agreement to be performed withknowledge of the breach or failure of a covenant,
condition, or provision hereofshall not be deemed a waiver of such breach or
failure, and (iii) no waiver byany Party of one breach by another Party shall be
construed as a waiver withrespect to any other or subsequent breach.
 
6.04      Time of Essence. Time is of the essence of this Agreement and ofeach
and every provision hereof.
 
6.05      Entire Agreement. This Agreement, including any and allattachments
hereto, if any, contain the entire Agreement and understandingbetween the
Parties hereto, and supersede all prior agreements andunderstandings.
 
6.06      Partial Invalidity. In the event that any condition, covenant,or other
provision of this Agreement is held to be invalid or void by any courtof
competent jurisdiction, it shall be deemed severable from the remainder of this
Agreement and shall in no way affect any other condition, covenant or other
provision of this Agreement. If such condition, covenant, or other provision is
held to be invalid due to its scope or breadth, it is agreed that it shall be
deemed to remain valid to the extent permitted by law.
 
6.07     Significant Changes. The Sellers understand that significant changes
may be made in the capitalization or stock ownership of the Company, which
changes could involve a reverse stock split or the issuanceof additional shares,
thus possibly having a dramatic negative effect on thepercentage of ownership or
number of shares owned by present shareholders of the Company. 6.08
Counterparts. This Agreement may be executed simultaneously in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Facsimile signatures will
be acceptable to all Parties.
 
6.09      Notices. Any notices, requests, demands, or other communications
herein required or permitted to be given shall be in writing and may be
personally served, sent by an overnight courier who keeps proper records
regarding its deliveries, faxed or e-mailed. Notice shall be deemed to have been
given if personally served, when served, or if sent by overnight courier as
aforesaid with charges being billed to the sender, when received by the party
being notified, or if faxed, when the person giving the notice receives a
confirmation statement with all relevant details indicating that the fax was
properly received, or if e-mailed, when the person giving the notice receives a
confirmation statement with all relevant details indicating that the e-mail was
properly received. As used in this Agreement, the term "business day" means days
other than Saturdays, Sundays, and holidays recognized by United States Federal
banks. For purposes of this Agreement, the physical addresses, fax numbers and
e-mail addresses of the parties hereto shall be the physical addresses, fax
numbers and e-mail addresses as set forth on the signature pages of this
Agreement. Any party to be notified hereunder may change its physical address,
fax number and/or e-mail address by notifying each other party hereto in writing
as to the new physical address, fax number and/or e-mail address for sending
notices.
 
 
Page 12

--------------------------------------------------------------------------------

 


6.10      Binding Effect. This Agreement shall inure to and be binding upon the
heirs, executors, personals, successors and assigns of each of the Parties to
this Agreement.
 
6.11      Mutual Cooperation. The Parties hereto shall cooperate with each other
to achieve the purpose of this Agreement, and shall execute such other and
further documents and take such other and further actions as may be necessary or
convenient to effect the transaction described herein.
 
6.12      Choice of Law. THIS AGREEMENT AND THE RIGHTS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
TEXAS INCLUDING ALL MATTERS OF CONSTRUCTION, VALIDITY, PERFORMANCE, AND
ENFORCEMENT AND WITHOUT GIVING EFFECT TO THE PRINCIPLES OF CONFLICT OF LAWS.
 
6.13      Exclusive Jurisdiction and Venue. THE PARTIES AGREE THAT THE COURTS OF
THE COUNTY OF HARRIS, STATE OF TEXAS SHALL HAVE SOLE AND EXCLUSIVE JURISDICTION
AND VENUE FOR THE RESOLUTION OF ALL DISPUTES ARISING UNDER THE TERMS OF THIS
AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREIN.
 
6.14      Attorneys' Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party its costs of suit, including reasonable attorneys'
fees, as may be fixed by the court.
 
<PAGE>
 
In witness whereof, this Agreement has been duly executed by the Parties hereto
as of the date first above written.
 
"SELLERS"
               
/s/ Shih-Yi Chuang
 
s/s Richard Bruce Pierce
      Shih-Yi Chuang
 
   Richard Bruce Pierce

 
Address:     
    Address:   
 
     
 
         
Fax  no:  
   
Fax  no:  
           
E-mail Address: 
   
E-mail Address: 
 

 
/s/ Andrew Lee Smith
 
/s/ Robert Birarda
     Andrew Lee Smith
 
  Robert Birarda

 
Address:     
    Address:   
 
     
 
         
Fax  no:  
   
Fax  no:  
           
E-mail Address: 
   
E-mail Address: 
 

 
 
Page 13

--------------------------------------------------------------------------------

 


/s/ David Smalley
 
 
     David Smalley
 
 

 
Address:     
       
 
     
 
         
Fax  no:  
                 
E-mail Address: 
       

 
"PURCHASER"
 
/s  Keith  J.  McKenzie
 
 
     Keith  J.  McKenzie
 
 

 
Address:     
One  Riverway  Drive,  Suite  1700    
 
Houston,  Texas  77056    
 
         
Fax  no:  
                 
E-mail Address: 
       

 
 
EXHIBIT A
 
Name of Seller
 
Number of
Shares
   
Amount of Purchase
Price
 
Shih-Yi Chuang
    5,472,000     $ 547.20  
Richard Bruce Pierce
    5,472,000     $ 547.20  
Andrew Lee Smith
    5,472,000     $ 547.20  
David W. Smalley
    1,824,000     $ 182.40  
Total
    18,240,000     $ 1,824.00  

 
EXHIBIT B
 
Name of Seller
 
Number of
Shares
   
Amount of Purchase
Price
 
Shih-Yi Chuang
    1,550,000     $ 155.00  
Richard Bruce Pierce
    1,550,000     $ 155.00  
Andrew Lee Smith
    1,550,000     $ 155.00  
David W. Smalley
    1,280,000     $ 128.00  
Robert Birarda
    1,140,000     $ 114.00  
Total
    7,070,000     $ 707.00  



 
Page 14

--------------------------------------------------------------------------------

 
 
Exhibit C
 
ESTIMATE OF STOCK ISSUED IN SATISFACTION OF SHAREHOLDER DEBT
 

   
ACCOUNTS
 PAYABLE
   
FRASER AND
COMPANY LLP
                Other Accounts Payable (1)   $
NIL
       
Shareholder Debt @ December 21, 2011
  $ 73,500        
Total Estimated Debt to be Satisfied
  $ 73,500     $ 19,375  
Ascribed Share Value
  $ 0.50     $ 0.125                     Shares issued as Debt Satisfaction    
  147,000 SHARES       155,000 SHARES  

 
 
(1)
Assumes all A/P are payable to or on behalf of certain shareholders.

 
 
Page 15

--------------------------------------------------------------------------------